Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of claims 1 and 11:
Wachter (DE 102011117753 A1) discloses a profile clamp comprising half shells, a tensioning element, and a spring element having two legs extend from an inverted V-shaped portion but does not show or suggest a distal end of each leg, an end region is formed that extends radially inward away from the respective inner sides of the half shells. It would not have been obvious to a person having ordinary skill in the art to have modified the distal end of Wachter to extend radially inward away from the respective inner sides of the half shells and such a modification would require hindsight reasoning.
It is also noted that claim 11 positively recites and requires the combination of the spring, the half shells having tensioning heads, and the tensioning element among other limitations presented in the claim. For example, as seen in the body of the claim, limitations such as, “two legs, each of which abut against a respective inner side of the half shells” in line 5, “the inverted V-shaped portion of the spring element is arranged in the region of the tensioning heads” in lines 7-8, and “through which a tensioning element extends to retain the spring element” in lines 8-9 are recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679